FILED IN
                                                         14th COURT OF APPEALS
                     FOURTEENTH COURT OF APPEALS HOUSTON, TEXAS
                                                         11/9/2015 2:00:22 PM
                      INFORMATION SHEET BY COURT REPORTERS
                                                         CHRISTOPHER A. PRINE
                                                                  Clerk
You are expected to file the reporter’s record by the original due date. See Tex. R. App. P.35. If
a reporter determines that the due date may not be met, please advise the Clerk of the Court of
Appeals immediately in writing, stating the reason and the due date by which the record will be
filed. Generally speaking, for good cause shown, the Court will grant no more than two
extensions from the original record due date, each extension not to exceed 30 days in regular
appeals and 10 days in accelerated appeals for a total period not to exceed 60 days in regular
appeals and 20 days in accelerated appeals.

Appellate Case Number: 14-15-00839-CR Trial Court Case Number: 2015799

    (1) Is there a Reporter's Record?                                               ✔Y        N

    (2) Are you the only court reporter involved in this appeal?                       Y ✔N
    If not, please provide the names and addresses of all other court
    reporters below.
   Karen Young



    (3) Has the appellant requested that the reporter’s record be prepared or       ✔Y        N
    has the trial court ordered that the record be prepared?

    (4) Please select from the following options:
       A. The appellant has paid for the record.
       B. The appellant has made arrangements to pay for the record
       C. The appellant is appealing as indigent.
       D. The appellant has not paid or made arrangements to pay for the
           record and is not appealing as indigent.

    (5) Extension (fill out if extension is required for any reason other than payment)
     I was unable to file the record in this appeal by 11/16/15
                                                           ________. I expect the record
    in this appeal to be approximately 105        _______ pages. The record covers
    _______days
     1             of testimony.   I believe  that I can file the record by _________.
                                                                              12/16/15  I
    ask that the court grant an extension until that time for filing the record.
    Additional Comments: ___________________________________________
                               Arrangements for payment were just made. I am also waiing for the
                         other reporter to give me the total volume numbers since I only did
                         one day of the trial and she did the remaining days. I cannot my
                         indexing correctly without the correct number of voumes for the
Court Reporter's Signature,  Full Address, Email Address and Telephone Number:
                         trial.
/s/LEAH M. LEAL PO Box 1205 League City, Texas 77539
_______________________________________________________________________
leahmleal@gmail.com (2810 639-4236
_______________________________________________________________________